In support of the contention of state's counsel in his motion for rehearing, namely, that the variance pointed out in the appellant's motion for rehearing is not available because raised after verdict and was not material, the following precedents are cited: Pool v. State, 278 S.W. 212; Inness v. State, 293 S.W. 821; Ward v. State, 277 S.W. 672; Moreno v. State, 143 S.W. 156; article 763, C. C. P., 1925.
Our examination of the authorities in the light of the record leaves us of the opinion that the motion should be overruled, which is accordingly done.
Overruled.